Citation Nr: 0404502	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for tinea unguium.

3.  Entitlement to service connection for tinea cruris.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for sore joints, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1981 
to August 1981, and again from May 1982 to August 1982.  He 
also served on active duty from October 1990 to July 1991 
with service in the Southwest Theater of Operations from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

By the January 1998 rating decision, the veteran was also 
denied entitlement to service connection for chronic 
obstructive pulmonary disorder (COPD), sinusitis, night 
sweats, musculoskeletal type headaches, dizziness, and a non-
service-connected disability pension.  The veteran was 
granted service connection for hypothyroidism and assigned a 
10 percent disability rating.  The veteran submitted a notice 
of disagreement in February 1998 wherein he disagreed with 
the rating action that denied service connection for the 
above-listed disabilities as well as denied entitlement to 
the non-service-connected disability pension.  The veteran 
also disagreed with the 10 percent rating assigned for his 
hypothyroidism.  A statement of the case addressing these 
issues was issued in June 1998.

The veteran's substantive appeal was received in January 
1999.  At that time the veteran withdrew his appeal regarding 
the issues of non-service-connected disability pension, 
headaches, COPD, sinusitis, and dizziness.  The veteran, 
through his attorney, withdrew the issues of service 
connection for night sweats and a higher rating for his 
service-connected hypothyroidism in March 2003.  38 C.F.R. § 
20.204 (2003).  Accordingly, the only issues for 
consideration on appellate review are as identified above.


REMAND

The veteran had periods of active duty for training in 1981 
and 1982.  He also served on active duty from October 1990 to 
July 1991 with service in the Southwest Theater of Operations 
from November 1990 to June 1991.  The veteran's claim for 
disability compensation benefits is related to the latter 
period of active duty.

The veteran testified at a videoconference hearing in July 
2003.  At that time the veteran noted that there had been a 
change in the law used to evaluate claims based on 
undiagnosed illnesses.  The veteran further noted that his 
claim for fatigue and sore joints had not been evaluated in 
the context of possible chronic fatigue syndrome and/or 
fibromyalgia.  He noted that these two conditions were added 
as presumptive diseases under the change in the law and could 
allow for a more favorable review of his claim.  The veteran 
also said that there were outstanding VA treatment records 
that needed to be obtained and associated with the claims 
file.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a).  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multi-symptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition. 

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  Objective indications of chronic disability include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

The Board notes that the change in regulations was made after 
the last supplemental statement of the case was issued to the 
veteran in February 2003.  Although the statutory change was 
enacted prior to that date, the RO has not yet evaluated the 
veteran's claim for fatigue and sore joints for possible 
service connection as chronic fatigue syndrome or 
fibromyalgia under the amended regulations.  Moreover, the 
veteran has not been apprised of the change in the law and 
regulations that are pertinent to his claim.  The Board finds 
that it would be prejudicial in this case if the Board were 
to adjudicate the veteran's claim for fatigue and sore joints 
under the new criteria in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition to the above, the veteran has alleged that there 
are outstanding VA treatment records that are pertinent to 
his claim.  These records must be obtained and associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As noted in the Introduction section of this decision, the 
veteran's case is on appeal from a January 1998 rating 
decision.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted during the pendency of the appeal.  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The veteran 
has not yet been provided the notice required under the VCAA 
and the implementing regulations.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  

2.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his claimed disabilities since 1991.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
that have not been previously 
secured, and associate them with the 
claims file.

3.  The veteran should be afforded 
VA examinations by physicians with 
appropriate expertise to determine 
the nature, extent and etiology of 
any currently present fatigue and 
multi-joint pain disability.  All 
indicated studies should be 
performed.  The veteran has alleged 
that he suffers from fatigue and 
multi-joint pain as a result of an 
undiagnosed illness.  He has also 
alleged that his fatigue could be 
related to chronic fatigue syndrome 
and his multi-joint pain could be 
related to fibromyalgia.  (Both of 
these conditions are included as 
chronic conditions for undiagnosed 
illnesses under 38 C.F.R. § 3.317.  
The regulation provides for service 
connection for medically unexplained 
chronic multi-symptom illnesses that 
are defined by a cluster of signs or 
symptoms that would include chronic 
fatigue syndrome and/or 
fibromyalgia.)

(1) If the examinations result in 
clinical diagnoses of any disorders 
associated with the veteran's 
claimed fatigue or multi-joint pain 
disability, the appropriate examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such diagnosed disorder 
originated during the veteran's 
active military service or is 
otherwise etiologically related to 
service.  (2) If such diagnoses can 
not be rendered, the examiner(s) 
should nevertheless identify all 
signs and symptoms of any currently 
present fatigue or multi-joint pain 
disability, and include a discussion 
concerning the duration of the 
disorder and whether there are 
objective indications of chronic 
disability (clinical signs of 
illness or non-medical indicators of 
illness capable of independent 
verification that indicate the 
existence of chronic disability that 
can not be diagnosed); or whether 
the veteran's fatigue or joint pain 
is a residual of his taking 
prescribed medications.  The 
rationale for all opinions expressed 
should also be provided.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for 
review.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

